              Case 2:21-mj-30257-DUTY ECF No. 1, PageID.1
                                           AUSA:              Filed 05/27/21 Telephone:
                                                    Diane Princ               Page 1 of(313)
                                                                                         12 226-9100
AO 91 (Rev. ) Criminal Complaint             Special Agent:         Christopher Szczygiel        Telephone: (313) 965-2323

                                        UNITED STATES DISTRICT COURT
                                                               for the
                                                 Eastern District of Michigan

United States of America
   v.
Kevin Lavon Giles                                                         Case: 2:21−mj−30257
                                                                          Assigned To : Unassigned
                                                                          Date : 5/27/2021
                                                                          USA V SEALED (KCM)




                                                   CRIMINAL COMPLAINT

          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

          On or about the date(s) of            February 1 to May 25, 2021        in the county of               Wayne          in the
        Eastern           District of      Michigan        , the defendant(s) violated:
                  Code Section                                            Offense Description
18 U.S.C. 1591                                         Sex trafficking of a minor and sex trafficking by force, fraud, and coercion




          This criminal complaint is based on these facts:
See attached affidavit.




✔ Continued on the attached sheet.

                                                                                          Complainant’s signature

                                                                     Christopher Szczygiel, Special Agent (FBI)
                                                                                           Printed name and title
Sworn to before me and signed in my presence
DQGRUE\UHOLDEOHHOHFWURQLFPHDQV

            May 27, 2021
Date:                                                                                        Judge’s signature

City and state: Flint, Michigan                                      Hon. Curtis Ivy, Jr., United States Magistrate Judge
                                                                                           Printed name and title
     Case 2:21-mj-30257-DUTY ECF No. 1, PageID.2 Filed 05/27/21 Page 2 of 12




          AFFIDAVIT IN SUPPORT OF A CRIMINAL COMPLAINT

                                    INTRODUCTION

I, Christopher Szczygiel, being duly sworn, depose and state the following:

1.     I am employed by the Federal Bureau of Investigation as a Special Agent

and have been for approximately thirteen years. I currently work on the Southeast

Michigan Trafficking and Exploitation Crimes (SEMTEC) Task Force. I have

experience investigating child sexual exploitation and human trafficking crimes

and have also been trained specifically on these types of investigations. I have

consulted with numerous other SEMTEC agents, including those that have worked

on human trafficking investigations for many years.

2.     This affidavit is made in support of an application for a criminal complaint

and arrest warrant for Kevin Lavon Giles (DOB XX/XX/1966) for violations of 18

U.S.C. § 1591 (sex trafficking of a minor, and sex trafficking using force, fraud,

and coercion).

3.     The facts and information contained in this affidavit are based on my own

investigation which includes information conveyed to me by other law

enforcement officials, other coopering individuals, my personal experience and

training with related offense, and my personal knowledge and observations during

the course of this investigation.
     Case 2:21-mj-30257-DUTY ECF No. 1, PageID.3 Filed 05/27/21 Page 3 of 12




4.     Because this affidavit is being submitted for the limited purpose of securing

a criminal complaint and arrest warrant, I have not included each and every fact

known to me concerning this investigation. I have set forth only the facts that I

believe are necessary to establish probable cause for an arrest warrant for Kevin

Lavon Giles.

                               PROBABLE CAUSE

5.     On or about April 16, 2021, I received information that a 17-year-old female

(Minor Victim One or MV-1) had run away from home and was living with Giles

at his residence on Pembroke in Detroit, Michigan. The information I received

indicated that a second minor, a16-year-old girl (Minor Victim Two or MV-2), was

also living at the residence with Giles, that both MV-1 and MV-2 were engaged in

commercial sex acts at Giles’s residence, and that Giles was taking all of the

proceeds from MV-1’s and MV-2’s commercial sex acts. The tipster provided a

cell phone number for MV-1, (XXX) XXX-9605.

6.     On or about April 21 and 22, 2021, I spoke with a Michigan Department of

Health and Human Services Child Protective Services worker (CPS worker)

assigned to MV-1. The CPS worker had spoken with MV-1, MV-2, and Giles, and

informed me about their conversations. Specifically, she informed me of the

following:
Case 2:21-mj-30257-DUTY ECF No. 1, PageID.4 Filed 05/27/21 Page 4 of 12




     a. On or about April 21, 2021, the CPS worker spoke with MV-1, who

        said that she met Giles at a club sometime in February 2021. Giles

        told MV-1 that she and her infant son could come live at his home for

        free. A short time after she moved in with Giles, Giles attempted to

        have sex with MV-1. When MV-1 refused, Giles told her she would

        have to start paying rent. In order to pay rent, MV-1 started engaging

        in commercial sex acts inside Giles’s residence. Initially, Giles would

        take $20 of the proceeds from MV-1’s commercial sex acts, but he

        eventually began taking all of MV-1’s proceeds. On or about April 9,

        2021, Giles told MV-1 that she would have to pay more rent; when

        she refused, he kicked her out of his residence.

     b. On or about April 20, 2021, the CPS worker interviewed MV-2, who

        stated that her cell phone number was (XXX) XXX-0790. MV-2

        stated that she had spent one night at Giles’s residence to attend her

        “fake birthday party” on or about April 16, 2021. While at the

        residence, MV-2 observed MV-1 and a “lot of girls” engaging in

        commercial sex acts. MV-2 also several security cameras at Giles’s

        residence, specifically in the living room, Giles’s bedroom, and

        outside the house. According to MV-2, Giles used these cameras to
     Case 2:21-mj-30257-DUTY ECF No. 1, PageID.5 Filed 05/27/21 Page 5 of 12




             watch customers or “Johns” engaging in commercial sex acts with

             MV-1 and others.

7.     I searched the internet for advertisements for MV-1’s and MV-2’s cell phone

numbers. I located commercial sex advertisements for both MV-1 and MV-2 on

the website megapersonals.com. The advertisements included photographs and

videos of both MV-1 and MV-2. Some of the photographs of MV-1 depict her

standing in front of a pole in a living room. One of the advertisements for MV-2

was posted on April 5, 2021 and included the title, “its my birthday [smile emoji]

cum $ee me.”

8.     On or about April 24, 2021, SEMTEC members and I executed a search

warrant issued by the State of Michigan Third Circuit Court at Giles’ residence.

Upon entering the residence, we encountered Giles, Adult Victim One (AV-1), and

AV-1’s one-year-old child.

9.     Inside the residence, I observed a pole inside the living room that I

recognized as similar to the pole depicted in the commercial sex advertisements for

MV-1. I also interviewed Giles, who denied knowing about any commercial sex

activity inside his residence. He acknowledged that MV-1 and MV-2 had lived

there briefly. According to Giles, he had heard that MV-1 and MV-2 were

performing commercial sex acts and confronted them about it. MV-1 and MV-2

moved out shortly after.
      Case 2:21-mj-30257-DUTY ECF No. 1, PageID.6 Filed 05/27/21 Page 6 of 12




10.     During the execution of the search warrant, SEMTEC members seized cell

phones belonging to Giles and AV-1, as well as two Wyze Security Cameras

located in Giles’s kitchen and bedroom.

11.     Subsequently, a forensic review of Giles’s cellphone revealed numerous text

messages between Giles and both MV-1 and MV-2. I reviewed these messages and

recognized several containing language consistent with commercial sex trafficking,

including the following text messages between MV-1 and Giles:

  Date         Time      From       To                     Message

03/18/21 9:13PM         Giles     MV-1     Don’t have anyone in my house if it’s
                                           not about business no one up stairs I’m
                                           watching the cameras

03/18/21 9:14PM         Giles     MV-1     Ok I’m about to have ones posted
                                           outside to show you how I roll

03/18/21 9:36PM         MV-1      Giles    Got. Client

03/18/21 9:41PM         Giles     MV-1     Ok watching

03/24/21 2:59AM         MV-1      Giles    I do wanna work

03/24/21 3:02AM         Giles     MV-1     I’m on my way

03/24/21 3:24AM         Giles     MV-1     Just wait

03/24/21 5:40AM         MV-1      Giles    I got someone here

03/24/21 5:40AM         Giles     MV-1     Ok bring the baby up

03/24/21 5:53AM         MV-1      Giles    Post me again
 Case 2:21-mj-30257-DUTY ECF No. 1, PageID.7 Filed 05/27/21 Page 7 of 12




03/24/21 5:56AM    Giles    MV-1     Come here

03/24/21 8:47AM    MV-1     Giles    I got another one here

03/24/21 9:05AM    Giles    MV-1     Come her [sic] now

03/24/21 11:17AM MV-1       Giles    I need a condom

03/24/21 11:20AM Giles      MV-1     On the stairs

03/24/21 12:23PM MV-1       Giles    I got someone

03/24/21 12:25PM MV-1       Giles    Rubber

03/27/21 1:34AM    Giles    MV-1     My money from yesterday and today
                                     65 from yesterday 75 and 30 from
                                     today

03/27/21 1:35AM    MV-1     Giles    I thought you said it was off the phone
                                     150?

03/27/21 1:36AM    Giles    MV-1     U don’t want to post anymore

03/27/21 1:36AM    MV-1     Giles    I do

03/27/21 1:36AM    Giles    MV-1     So pay up

03/27/21 1:36AM    MV-1     Giles    So I’m working tonight post me

03/27/21 1:38AM    MV-1     Giles    What about that 40

03/27/21 1:39AM    Giles    MV-1     I post you
      Case 2:21-mj-30257-DUTY ECF No. 1, PageID.8 Filed 05/27/21 Page 8 of 12




12.     In addition, I reviewed text messages between MV-2 and Giles and

recognized several containing language consistent with commercial sex trafficking,

including the following:

   Date        Time        From      To                     Message

 04/05/21 3:10PM         MV-2      Giles     Child rapist. Touching us in our sleep.
                                             You going to prison.

 04/05/21 3:11PM         Giles     MV-2      Don’t know what you talking about u
                                             out here setting nigga up to be rob

 04/05/21 3:11PM         MV-2      Giles     Tricking 16 and 17 year olds out yo
                                             house. You sad.



13.     As set forth above, when SEMTEC members executed the search warrant at

Giles’s residence on April 24, 2021, we encountered AV-1 and AV-1’s one-year-

old child inside the residence.

14.     On or about April 26, 2021, I returned to Giles’s residence to return several

items seized during the execution of the search warrant. When I knocked at the

front door, AV-1 opened the door, but left the glass storm door closed. AV-1 stated

that Giles was at work and she was at the residence alone with her child. I asked

AV-1 to open the storm door so that the items could be handed to her, but she told

me that she could not because the door was locked by Giles and she did not have a

key. I asked if the side door was also locked in the same manner, and AV-1

responded yes.
      Case 2:21-mj-30257-DUTY ECF No. 1, PageID.9 Filed 05/27/21 Page 9 of 12




15.     On or about May 20, 2021, I received a phone call from AV-1. AV-1 told

me she was becoming scared of Giles and needed immediate assistance getting

herself and her child out of his residence. AV-1 further stated that Giles was

trafficking her and that she would most likely be forced to engage in commercial

sex acts that night if she was not able to escape the residence. During the phone

call, AV-1 was whispering and appeared to be crying and in severe distress. AV-1

called me a second time and stated that Giles had threatened to take her child away

and was calling friends over to his house to help him keep her there.

16.     That same night, several SEMTEC members and I went to Giles’s residence

to recover AV-1 and her child. When we arrived, I saw AV-1 carrying her child

and sprinting away from the house into my car. SEMTEC members then collected

AV-1’s personal belongings from the front porch of the residence while Giles

stood by the front door observing.

17.     SEMTEC members and I brought AV-1 to the Detroit Police Department

Tenth Precinct to interview her there. During the interview, AV-1 stated the

following:

           a. AV-1 first met Giles at a club shortly after she gave birth to her child.

              AV-1 told Giles that she was homeless, and Giles told her that she and

              her child could come live at his house for free.
Case 2:21-mj-30257-DUTY ECF No. 1, PageID.10 Filed 05/27/21 Page 10 of 12




      b. AV-1 and her child then moved in with Giles, and shortly after AV-1

         began engaging in commercial sex. Initially, Giles would let her keep

         all of the proceeds, which AV-1 believed was done to build her trust.

         Eventually Giles began taking all of her money, giving her a small

         allowance.

      c. Giles would post AV-1’s online sex advertisements using his phone.

         In addition, he would be the one to communicate with the customers,

         i.e., “Johns,” and set all of the prices to be charged for the sex acts.

      d. Giles had cameras set up around the house so that he could watch AV-

         1 engage in commercial sex. Giles would watch the cameras to ensure

         that AV-1 was collecting the correct amount of money from the Johns.

      e. AV-1 has a severe illness requiring weekly treatment. However, while

         she was living with him, Giles would not let her go to her treatments.

         AV-1 was also prescribed medicine for her pain, but Giles would keep

         the pills and make her buy them back from him, one pill at a time.

      f. Giles forced AV-1 to engage in commercial sex acts on a daily basis

         up until April 24, 2021, when SEMTEC executed the search warrant

         at his residence. Following the search warrant, Giles became nervous

         of law enforcement and would have AV-1 engage in commercial sex

         only on the weekends. In addition, after the search warrant was
  Case 2:21-mj-30257-DUTY ECF No. 1, PageID.11 Filed 05/27/21 Page 11 of 12




             executed, Giles replaced all of the seized security cameras with new

             ones.

18.   As set forth above, Giles’s cell phone was recovered during the execution of

the search warrant at his residence on April 24, 2021, and a forensic review of that

phone revealed text messages between Giles and AV-1. I subsequently reviewed

those text messages and observed several that contained language consistent with

sex trafficking, including the following:

   Date       Time      From        To                      Message

 04/22/21 4:59AM        Giles    AV-1       Did he come in yet

 04/22/21 5:27AM        AV-1     Giles      Yes

 04/22/21 5:28AM        Giles    AV-1       Where your money at.

 04/22/21 6:20AM        Giles    AV-1       Money to be made.

 04/22/21 6:20AM        AV-1     Giles      I’m posting boo. Mfs playing. It’s just
                                            one of those nights.


19.   On or about April 21, 2021, I conducted a criminal history search on Giles.

Giles has the following convictions from Michigan: a 1984 conviction for

Unarmed Robbery (750.530) from the Third Circuit Court in Detroit; a 1986

conviction for First Degree Criminal Sexual Conduct (750.520B1D) from the

Third Circuit Court in Detroit; and a 2016 conviction for Felony Fraudulent
  Case 2:21-mj-30257-DUTY ECF No. 1, PageID.12 Filed 05/27/21 Page 12 of 12




Activities (445.67) from the Sixth Circuit Court in Pontiac. Giles is also currently

registered on the State of Michigan Sex Offender Registry.

                                  CONCLUSION

20.   For the reasons set forth above, I believe probable cause exists that Kevin

Lavon Giles violated 18 U.S.C. § 1591 (sex trafficking of a minor and sex

trafficking by force, fraud, and coercion).

                                              Respectfully submitted,


                                              Christopher Szczygiel
                                              Special Agent
                                              Federal Bureau of Investigation


Sworn to before me and signed in my presence
and/or by reliable electronic means.

_________________________________________
Hon. Curtis Ivy, Jr.
United States Magistrate Judge


Dated:      May 27, 2021
